DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit”, “a control unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The generic placeholder is not recognized as the names of a structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the original specification, filed on 07/15/2018, ¶ [0095], Fig. 5 elements 11-12, recites “…Thus the present application can take the form of hardware embodiments alone, application software embodiments alone, or embodiments combining the application software and hardware aspects…”,          
 Therefore, the nonce word “unit” is a replacement for means and contains supporting structures.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
    
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of US Patent No. 11,199,848 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claims 1, 11, and 19 of the instant application and claims 1, 6, and 11 of the US Patent No. 11,199,848 B2 (Please see the Table below):

Claims of US Pat. No. 11,199,848 B2 (hereinafter ‘848)
Claims of pending Application 17/548,465
Reasoning
1. A method of implementing vehicle automatic payment, comprising: controlling, by a vehicle controller of a vehicle, the vehicle to be stopped at a payment position while controlling the vehicle to drive automatically; obtaining, by a payment terminal, vehicle identification information of the vehicle, and determining payment amount corresponding to the vehicle identification information, wherein the vehicle identification information corresponds to a weight of the vehicle or a driving mileage of the vehicle; receiving, by the vehicle controller, information of the payment amount from the payment terminal; paying, by the vehicle controller, the payment amount automatically in response to receiving the information of the payment amount the paying comprising: controlling, by the vehicle controller, an on-board camera to scan a two-dimensional code corresponding to the payment terminal; and invoking, by the vehicle controller, a third-party payment software to pay the payment amount; sending, by the payment terminal, leaving indication information to the vehicle controller in response to determining that the vehicle controller pays the payment amount; and controlling, by the vehicle controller, the vehicle to start moving in response to receiving the leaving indication information so that the vehicle leaves the payment position.
6. A system for implementing vehicle automatic payment, comprising a vehicle controller of a vehicle and a payment terminal, wherein: the vehicle controller of the vehicle is configured to: control the vehicle to be stopped at a payment position while controlling the vehicle to drive automatically, and control the vehicle to start moving in response to receiving leaving indication information sent by the payment terminal so that the vehicle leaves the payment position; and the payment terminal is configured to: obtain vehicle identification information of the vehicle, determine payment amount corresponding to the vehicle identification information, and send the leaving indication information to the vehicle controller in response to determining that the vehicle controller pays the payment amount, wherein the vehicle identification information corresponds to a weight of the vehicle or a driving mileage of the vehicle, and wherein the vehicle controller is configured to; receive information of the payment amount from the payment terminal; pay the payment amount automatically in response to receiving the information of the payment amount by: controlling an on-board camera to scan a two-dimensional code corresponding to the payment terminal; and invoking a third-party payment software to pay the payment amount corresponding to 
the payment terminal; and invoking a third-party payment software to pay the payment amount corresponding to the vehicle identification information.
 11. A vehicle controller of a vehicle, comprising: a communication unit configured to receive and send information; and a control unit configured to: control the vehicle to be stopped at a payment position while automatically driving the vehicle, receive information of a payment amount from a payment terminal; pay the payment amount automatically in response to receiving the information of the payment amount; by: controlling an on-board camera to scan a two-dimensional code corresponding to the payment terminal; and invoking a third-party payment software, wherein the payment amount corresponds to a weight of the vehicle or a driving mileage of the vehicle, and control the vehicle to start moving in response to receiving, through the communication unit, leaving indication information from the payment terminal so that the vehicle leaves the payment position.
1. A method of implementing vehicle automatic payment, comprising: receiving, by a vehicle controller of a vehicle, information of a payment amount from a payment terminal arranged at a payment position; and paying, by the vehicle controller, the payment amount automatically in response to receiving the information of the payment amount, wherein said paying comprises controlling, by the vehicle controller, an on-board camera to scan a two-dimensional code corresponding to the payment terminal.

2. The method of claim 1, comprising controlling, by the vehicle controller of the vehicle, the vehicle to drive automatically and be stopped at the payment position.

3. The method of claim 1, comprising controlling, by the vehicle controller of the vehicle, the vehicle to start moving in response to receiving, by the vehicle controller, a leaving indication information from the payment terminal so that the vehicle leaves the payment position.

4. The method of claim 1, comprising providing, by the vehicle controller of the vehicle, vehicle identification information of the vehicle to the payment terminal.

5. The method of claim 4, wherein the vehicle identification information of the vehicle includes a license plate number.

6. The method of claim 4, wherein the vehicle identification information of the vehicle corresponds to a weight of the vehicle.

7. The method of claim 4, wherein the vehicle identification information of the vehicle corresponds to a driving mileage of the vehicle.

8. The method of claim 4, wherein the vehicle identification information of the vehicle corresponds to a type of the vehicle, wherein the type of the vehicle is one of: a truck, a car, or a bus.

9. The method of claim 4, wherein the payment amount corresponds to the vehicle identification information.

10. The method of claim 9, wherein the payment amount is obtained using a charging standard.

11. A vehicle controller of a vehicle, comprising: a communication unit configured to receive and send information; and a control unit configured to: receive, through the communication unit, information of a payment amount from a payment terminal arranged at a payment position; and pay the payment amount automatically in response to receiving the information of the payment amount, comprising: controlling, by the control unit, an on-board camera to scan a two-dimensional code corresponding to the payment terminal.

12. The vehicle controller according to claim 11, wherein the control unit is configured to drive the vehicle automatically and stop the vehicle at the payment position.

13. The vehicle controller according to claim 11, wherein the control unit is configured to control the vehicle to start moving in response to receiving, through the communication unit, leaving indication information from the payment terminal.

14. The vehicle controller according to claim 11, wherein the control unit is configured to invoke a third-party payment software.

15. The vehicle controller according to claim 11, wherein the controller includes one of: a digital signal processor (DSP) or a field-programmable gate array (FPGA).

16. The vehicle controller according to claim 11, wherein the controller is an Electronic Control Unit (ECU) of the vehicle.

17. The vehicle controller according to claim 11, wherein the communication unit is configured to communicate with the payment terminal via Bluetooth.

18. The vehicle controller according to claim 11, wherein the communication unit is configured to communicate with the payment terminal via a base station.

19. A non-transitory computer-readable storage medium comprising computer-executable instructions which, when executed by an on-board computer of a vehicle, cause the computer to: receive information of a payment amount from a payment terminal arranged at a payment position; and pay the payment amount automatically in response to receiving the information of the payment amount, wherein said paying comprises controlling an on-board camera of the vehicle to scan a two-dimensional code corresponding to the payment terminal.

20. The non-transitory computer-readable storage medium of claim 19, wherein the instructions, upon execution, further cause the on-board computer of the vehicle to invoke a third-party payment software to pay the payment amount.
Claims of ‘848  only differ from the instant application, in that the claims of ‘848  specify “the vehicle to be stopped at a payment position while controlling the vehicle to drive automatically, obtain vehicle identification information of the vehicle, determine payment amount corresponding to the vehicle identification information”. Nonetheless, the removal of said limitations from claims of the instant application made claims a broader version of claims of ‘848. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims are not patentably distinct from claims of '848.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US Pub. No.: 2017/0046883 A1: hereinafter “Gordon”) in view of  Altman; Baruch Yosef (US Pub. No.: 2021/0114616 A1: hereinafter “Altman”).

          Consider claim 1:
                  Gordon teaches a method of implementing vehicle automatic payment (See Gordon, e.g., “A computer-implemented method, system, and/or computer program product enables automatic toll booth interaction with self-driving vehicles (SDVs)…” of Abstract, ¶ [0041], ¶ [0044], ¶ [0050], and Fig. 4 elements 202-208, 401, Fig. 5 steps 502-510), comprising: receiving, by a vehicle controller of a vehicle (Fig. 3 elements 202, 301-311), information of a payment amount from a payment terminal arranged at a payment position (See Gordon, e.g.,  “Assume now that the driving mode module 307 has directed the SDV on-board computer 301 (depicted in FIG. 3) to control the SDV 202 in autonomous mode. This information is then transmitted by the transceiver 323 back to the toll booth SDV interrogation transceiver 223, which relays this information to the toll adjustment logic 212. The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode.” of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510).
                     Gordon further teaches and paying, by the vehicle controller, the payment amount automatically in response to receiving the information of the payment amount (See Gordon, e.g., “…in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system…”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). Gordon teaches                  wherein said paying comprises controlling, by the vehicle controller, an on-board camera to identify the vehicle corresponding to the payment terminal (See Gordon, e.g.,  “…computer 101 are sensors 153, which detect an environment of the computer 101. More specifically, sensors 153 are able to detect vehicles, road obstructions, toll booths, etc…” of ¶ [0029], ¶ [0041], ¶ [0044], ¶ [0050], and Fig. 3 elements 202, 301-311, Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). However, Gordon does not explicitly teach an on-board camera to scan a two-dimensional code.
                    In an analogous field of endeavor, Altman teaches an on-board camera to scan a two-dimensional code (See Altman, e.g.,  “…a camera or imager or scanner or barcode reader or barcode scanner or QR code reader or QR code scanner…” of ¶ [0154]).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., A computer-implemented method, system, and/or computer program product enables automatic toll booth interaction with self-driving vehicles (SDVs)….) of the Gordon for an on-board camera to scan a two-dimensional code, as taught by Altman, according to known methods/systems to yield more safe, seamless, and robust tolling system.

          Consider claim 2:
                  The combination of Gordon, Altman teaches everything claimed as implemented above in the rejection of claim 1. In addition, Gordon teaches comprising controlling, by the vehicle controller of the vehicle, the vehicle to drive automatically and be stopped at the payment position (See Gordon, e.g., “…This adjusted toll charge is then transmitted to the SDV 202 and/or to a coordinating server (e.g., coordinating server 401 shown in FIG. 4), which updates a charge account (e.g., debits a toll pass) for the SDV 202 by the appropriate charge.” of ¶ [0041], ¶ [0044], ¶ [0045], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510).

          Consider claim 3:
                  The combination of Gordon, Altman teaches everything claimed as implemented above in the rejection of claim 1. In addition, Gordon teaches comprising controlling, by the vehicle controller of the vehicle, the vehicle to start moving in response to receiving, by the vehicle controller, a leaving indication information from the payment terminal so that the vehicle leaves the payment position (See Gordon, e.g.,  “in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system.”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510).

          Consider claim 11:
                  Gordon teaches a vehicle controller of a vehicle (Fig. 3 elements 202, 301-311), comprising: a communication unit configured to receive and send information (Fig. 1 elements “a transceiver 123 (capable of transmitting and/or receiving electronic communication signals)”); and a control unit configured (Fig. 3 elements 202, 301-311) to: receive, through the communication unit, information of a payment amount from a payment terminal arranged at a payment position (See Gordon, e.g.,  “Assume now that the driving mode module 307 has directed the SDV on-board computer 301 (depicted in FIG. 3) to control the SDV 202 in autonomous mode. This information is then transmitted by the transceiver 323 back to the toll booth SDV interrogation transceiver 223, which relays this information to the toll adjustment logic 212. The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode.” of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510); and pay the payment amount automatically in response to receiving the information of the payment amount (See Gordon, e.g., “…in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system…”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510).                   
                     Gordon further teaches comprising: controlling, by the control unit, an on-board camera to identify the vehicle corresponding to the payment terminal (See Gordon, e.g.,  “…computer 101 are sensors 153, which detect an environment of the computer 101. More specifically, sensors 153 are able to detect vehicles, road obstructions, toll booths, etc…” of ¶ [0029], ¶ [0041], ¶ [0044], ¶ [0050], and Fig. 3 elements 202, 301-311, Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). However, Gordon does not explicitly teach an on-board camera to scan a two-dimensional code.
                    In an analogous field of endeavor, Altman teaches an on-board camera to scan a two-dimensional code (See Altman, e.g.,  “…a camera or imager or scanner or barcode reader or barcode scanner or QR code reader or QR code scanner…” of ¶ [0154]).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., A computer-implemented method, system, and/or computer program product enables automatic toll booth interaction with self-driving vehicles (SDVs)….) of the Gordon for an on-board camera to scan a two-dimensional code, as taught by Altman, according to known methods/systems to yield more safe, seamless, and robust tolling system.

         Consider claim 12:
                  The combination of Gordon, Altman teaches everything claimed as implemented above in the rejection of claim 11. In addition, Gordon teaches wherein the control unit is configured to drive the vehicle automatically and stop the vehicle at the payment position (See Gordon, e.g., “…This adjusted toll charge is then transmitted to the SDV 202 and/or to a coordinating server (e.g., coordinating server 401 shown in FIG. 4), which updates a charge account (e.g., debits a toll pass) for the SDV 202 by the appropriate charge.” of ¶ [0041], ¶ [0044], ¶ [0045], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510).

         Consider claim 13:
                  The combination of Gordon, Altman teaches everything claimed as implemented above in the rejection of claim 11. In addition, Gordon teaches wherein the control unit is configured to control the vehicle to start moving in response to receiving, through the communication unit, leaving indication information from the payment terminal (See Gordon, e.g.,  “in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system.”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510).

          Consider claim 15:
                  The combination of Gordon, Altman teaches everything claimed as implemented above in the rejection of claim 11. In addition, Gordon teaches wherein the controller includes one of: a digital signal processor (DSP) or a field-programmable gate array (FPGA) (Fig. 3 elements 202, 301-311).

         Consider claim 16:
                  The combination of Gordon, Altman teaches everything claimed as implemented above in the rejection of claim 11. In addition, Gordon teaches wherein the controller is an Electronic Control Unit (ECU) of the vehicle (Fig. 3 elements 202, 301-311).

         Consider claim 17:
                  The combination of Gordon, Altman teaches everything claimed as implemented above in the rejection of claim 11. In addition, Gordon teaches Bluetooth
wherein the communication unit is configured to communicate with the payment terminal via Bluetooth (e.g., “network 127 is a wireless network, such as a Wi-Fi network, a cellular network, etc.”, therefore, it is commonly known that vehicles are equipped with Bluetooth functionalities as well, of Fig. 1 elements 123, 127).

          Consider claim 18:
                  The combination of Gordon, Altman teaches everything claimed as implemented above in the rejection of claim 11. In addition, Gordon teaches wherein the communication unit is configured to communicate with the payment terminal via a base station (e.g., “network 127 is a wireless network, such as a Wi-Fi network, a cellular network, etc.” of Fig. 1 elements 123, 127).

          Consider claim 19:
                  Gordon teaches a non-transitory computer-readable storage medium comprising computer-executable instructions(Fig. 3 elements 202, 301-311) which, when executed by an on-board computer of a vehicle, cause the computer (Fig. 3 elements 202, 301-311) to: receive information of a payment amount from a payment terminal arranged at a payment position (See Gordon, e.g.,  “Assume now that the driving mode module 307 has directed the SDV on-board computer 301 (depicted in FIG. 3) to control the SDV 202 in autonomous mode. This information is then transmitted by the transceiver 323 back to the toll booth SDV interrogation transceiver 223, which relays this information to the toll adjustment logic 212. The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode.” of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510); and pay the payment amount automatically in response to receiving the information of the payment amount (See Gordon, e.g., “…in block 508 in FIG. 5, one or more processors (e.g., within the toll booth server 208 and/or the toll road computer 210 shown in FIG. 2) then transmit an adjusted toll charge for the SDV to travel on the toll road based on the driving mode descriptor. For example, if the SDV is in autonomous mode, then the adjusted toll charge may be lower than if the SDV is in manual mode. The adjusted toll charge may be transmitted to the SDV 202, to the coordinating server 401 shown in FIG. 4 (for management of the toll account for SDV 202), or to another entity chosen by the user/system…”, therefore, it is evident that the autonomous vehicle will move on its way to the destination, of ¶ [0041], ¶ [0044], ¶ [0050], and Fig.4 elements 202-208, 401, Fig. 5 steps 502-510).                   
                     Gordon further teaches comprising: wherein said paying comprises controlling an on-board camera of the vehicle to identify the vehicle corresponding to the payment terminal (See Gordon, e.g.,  “…computer 101 are sensors 153, which detect an environment of the computer 101. More specifically, sensors 153 are able to detect vehicles, road obstructions, toll booths, etc…” of ¶ [0029], ¶ [0041], ¶ [0044], ¶ [0050], and Fig. 3 elements 202, 301-311, Fig.4 elements 202-208, 401, Fig. 5 steps 502-510). However, Gordon does not explicitly teach an on-board camera to scan a two-dimensional code.
                    In an analogous field of endeavor, Altman teaches an on-board camera to scan a two-dimensional code (See Altman, e.g.,  “…a camera or imager or scanner or barcode reader or barcode scanner or QR code reader or QR code scanner…” of ¶ [0154]).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., A computer-implemented method, system, and/or computer program product enables automatic toll booth interaction with self-driving vehicles (SDVs)….) of the Gordon for an on-board camera to scan a two-dimensional code, as taught by Altman, according to known methods/systems to yield more safe, seamless, and robust tolling system.

Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Altman, and further in view of  BOWEN et al. (US Pub. No.: 2010/0104392A1: hereinafter “BOWEN”).

          Consider claim 4:
                  The combination of Gordon, Altman teaches everything claimed as implemented above in the rejection of claim 1. In addition, Gordon teaches  “Assume now that the driving mode module 307 has directed the SDV on-board computer 301 (depicted in FIG. 3) to control the SDV 202 in autonomous mode. This information is then transmitted by the transceiver 323 back to the toll booth SDV interrogation transceiver 223, which relays this information to the toll adjustment logic 212. The toll adjustment logic 212 then sets and/or charges the toll charge for SDV 202 based on whether it is in autonomous mode or manual mode”, therefore, it is evident that the VIN is used to identify the SDV. Therefore implicitly teaching comprising providing, by the vehicle controller of the vehicle, vehicle identification information of the vehicle to the payment terminal. However, the combination of Gordon, Altman does not explicitly teach providing, by the vehicle controller of the vehicle, vehicle identification information of the vehicle to the payment terminal.
                    In an analogous field of endeavor, BOWEN teaches comprising providing, by the vehicle controller of the vehicle, vehicle identification information of the vehicle to the payment terminal (See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment…”, therefore, “The car's vehicle identification number (VIN) is the identifying code for a SPECIFIC automobile. The VIN serves as the car's fingerprint, as no two vehicles in operation have the same VIN. A VIN is composed of 17 characters (digits and capital letters) that act as a unique identifier for the vehicle. A VIN displays the car's unique features, specifications and manufacturer. The VIN can be used to track recalls, registrations, warranty claims, thefts and insurance coverage”, of ¶ [0075], Fig. 2 elements 202-222).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the control systems of the vehicle (e.g., A computer-implemented method, system, and/or computer program product enables automatic toll booth interaction with self-driving vehicles (SDVs)….) of the combination of Gordon, Altman for providing, by the vehicle controller of the vehicle, vehicle identification information of the vehicle to the payment terminal, as taught by BOWEN, according to known methods/systems to yield more safe, seamless, and robust travel conveniently by implementing an enhanced toll system.

          Consider claim 5:
                  The combination of Gordon, Altman, and BOWEN teaches everything claimed as implemented above in the rejection of claim 4. BOWEN teaches wherein the vehicle identification information of the vehicle includes a license plate number (See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment. In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…” of ¶ [0075], Fig. 2 elements 202-222). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Gordon, Altman by adding the above features, as taught by BOWEN, so as to enhance tolling system.

          Consider claim 6:
                  The combination of Gordon, Altman, and BOWEN teaches everything claimed as implemented above in the rejection of claim 4. BOWEN teaches wherein the vehicle identification information of the vehicle corresponds to a weight of the vehicle (See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment. In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…” of ¶ [0075], Fig. 2 elements 202-222). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Gordon, Altman by adding the above features, as taught by BOWEN, so as to yield more enhanced, seamless, and robust travelling systems.

          Consider claim 7:
                  The combination of Gordon, Altman, and BOWEN teaches everything claimed as implemented above in the rejection of claim 4. BOWEN teaches wherein the vehicle identification information of the vehicle corresponds to a driving mileage of the vehicle (See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment. In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…” of ¶ [0075], Fig. 2 elements 202-222). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Gordon, Altman by adding the above features, as taught by BOWEN, so as to yield more enhanced, seamless, and robust travelling systems.

         Consider claim 8:
                  The combination of Gordon, Altman, and BOWEN teaches everything claimed as implemented above in the rejection of claim 4. BOWEN teaches wherein the vehicle identification information of the vehicle corresponds to a type of the vehicle, wherein the type of the vehicle is one of: a truck, a car, or a bus (See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment. In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…” of ¶ [0075], Fig. 2 elements 202-222). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Gordon, Altman by adding the above features, as taught by BOWEN, so as to yield more enhanced, seamless, and robust vehicle identification systems.

          Consider claim 9:
                  The combination of Gordon, Altman, and BOWEN teaches everything claimed as implemented above in the rejection of claim 4. BOWEN teaches wherein the payment amount corresponds to the vehicle identification information (See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment. In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…” of ¶ [0075], Fig. 2 elements 202-222). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Gordon, Altman by adding the above features, as taught by BOWEN, so as to yield more enhanced, seamless, and robust vehicle identification systems.

          Consider claim 10:
                  The combination of Gordon, Altman, and BOWEN teaches everything claimed as implemented above in the rejection of claim 9. BOWEN teaches wherein the payment amount is obtained using a charging standard(See BOWEN, e.g., “…For example, in the event the client vehicle is a regular user (e.g., subscriber to Autobus) and an AEGPS device (e.g., handheld) is located in the client vehicle, the AEGPS device may automatically transmit: 1) vehicle height, width, length, weight and wheel base data; 2) trip plan information; and 3) toll payment account information to the AFOCS for automated toll payment. AEGPS may also transmit toll payment data to the toll payment system for automated toll payment. In one implementation, Autobus may receive vehicle identification number, vehicle registration and license plate number information provided by client vehicle drivers to determine vehicle height, width, length, weight and wheel base from general automotive manufacturers' databases…” of ¶ [0075], Fig. 2 elements 202-222). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Gordon, Altman by adding the above features, as taught by BOWEN, so as to yield more enhanced, seamless, and robust vehicle identification systems.

Claims 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Altman, and further in view of WUNDERLICH et al. (US Pub. No.: 2019/0031039 A1: hereinafter “WUNDERLICH”).

          Consider claim 14:
                  The combination of Gordon, Altman teaches everything claimed as implemented above in the rejection of claim 11. However, the combination of Gordon, Altman does not explicitly teach wherein the control unit is configured to invoke a third-party payment software.   
                    In an analogous field of endeavor, WUNDERLICH teaches wherein the control unit is configured to invoke (e.g., “…The monetarization device 26 is designed to transfer such a monetary value to the monetarization device 32 external to the motor vehicle…”, therefore, invoking) a third-party payment software (See WUNDERLICH, e.g., “…The monetarization device 26 is designed to transfer such a monetary value to the monetarization device 32 external to the motor vehicle of the facility 30. For this, for example, a user may save a credit card number in an electronic memory of the motor vehicle 10, for example, a memory of an infotainment system, or store a monetary value for example on a chip…” ¶ [0035]-¶ [0036], and Fig. 1 elements 10, 26).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of Gordon, Altman by adding the above features, as taught by WUNDERLICH, so as to controlling travel more conveniently by implementing an enhanced toll system.

          Consider claim 20:
                  The combination of Gordon, Altman teaches everything claimed as implemented above in the rejection of claim 19. However, the combination of Gordon, Altman does not explicitly teach wherein the instructions, upon execution, further cause the on-board computer of the vehicle to invoke a third-party payment software to pay the payment amount.   
                     In an analogous field of endeavor, WUNDERLICH teaches wherein the instructions, upon execution, further cause the on-board computer of the vehicle to invoke (e.g., “…The monetarization device 26 is designed to transfer such a monetary value to the monetarization device 32 external to the motor vehicle…”, therefore, invoking) a third-party payment software (e.g., “…a user may save a credit card number in an electronic memory of the motor vehicle 10, for example, a memory of an infotainment system, or store a monetary value for example on a chip…” of ¶ [0036]) to pay the payment amount (See WUNDERLICH, e.g., “…The monetarization device 26 is designed to transfer such a monetary value to the monetarization device 32 external to the motor vehicle of the facility 30. For this, for example, a user may save a credit card number in an electronic memory of the motor vehicle 10, for example, a memory of an infotainment system, or store a monetary value for example on a chip…” ¶ [0035]-¶ [0036], and Fig. 1 elements 10, 26).
                     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of the combination of Gordon, Altman by adding the above features, as taught by WUNDERLICH, so as to controlling travel more conveniently by implementing an enhanced toll system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

         Tanaka (US Pub. No.: 2010/0325049 A1) teaches “A run efficiency measuring system measures both investment into a vehicle for run and actual run performance by the vehicle. The investment means cost of energy, toll, and budgeted time, while the actual run performance means travel distance and saved time. Run efficiency is calculated on the measurements separately by difference in driver, between toll run and free run, and in unit price of energy. The measurement is summarized every time when one of the differences occurs, or day changes, or predetermined travel distance has been run. Vehicle is in wireless communication with IC card type certificate integrated with credit card which is inserted into card slot of the vehicle to identify driver for the individual run efficiency calculation, authentication as qualified driver, and ETC payment. Run efficiency data gotten in a vehicle can be taken over to next different vehicle for accumulation by way of memory of the certificate.”

          Swett (US Pat. No.: 5,101,200 A) teaches “A toll paying system for use with a vehicle passing through a fast lane, having a toll booth. The toll paying system comprises detection means, class determining means, a wallboard, and a vehicle having both a first processor and a transmitter; a toll booth having antenna means, a receiver, a second processor, and camera means. The detection means may be embodied as a plurality of light beams traversing the fast lane with a plurality of light beam detectors. The light beam detectors generate a detection signal in response to a vehicle crossing the light beams. In general, the detection means generates a detection signal in response to detecting the presence of the vehicle in the fast lane. The class determining means may be embodied as an apparatus which determines the class of vehicle passing through the fast lane. The class of vehicle may be a car, truck, or any other type of class desirable for classifying vehicles passing through the toll paying system. The wallboard displays a message including tag information, in response to receiving the detection signal from the detection means.”       
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667